Citation Nr: 1527973	
Decision Date: 06/30/15    Archive Date: 07/09/15

DOCKET NO.  13-32 678	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to accrued benefits based on the Veteran's claim for service connection for prostate cancer.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Hannan, Counsel




INTRODUCTION

The Veteran served on active duty in the United States Army from July 1967 to July 1969.  He died in May 2010.  The appellant is the Veteran's surviving spouse.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision issued by the New Orleans, Louisiana Regional Office (RO) of the Department of Veterans Affairs (VA) which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death, as well as her claim for accrued benefits based on the Veteran's claim for service connection for prostate cancer.

In her November 2013 VA Form 9, the appellant submitted a written request for a Board videoconference hearing at the RO.  She was subsequently scheduled for a Board videoconference hearing to be held on March 10, 2014.  The appellant failed to report for her March 2014 Board videoconference hearing and has not given any reason as to why she failed to report.  Neither she nor her representative has asked that the hearing be rescheduled.  Therefore, the request for a Board hearing is deemed withdrawn and the Board will continue with the appeal.  See 38 C.F.R. § 20.704(d).

In addition to the paper claims file, there is an electronic file associated with the appellant's claims.  The Board has reviewed both the paper claims file and the electronic file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded for action as described below.

A veteran who served in the Republic of Vietnam (RVN) during the period beginning on January 9, 1962, and ending on May 7, 1975, will be presumed to have been exposed to a herbicide agent during such service unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307.  "Service in Vietnam" includes service in the waters offshore, or service in other locations if the conditions of service involved duty or visitation in Vietnam.  38 C.F.R. § 3.313.  In addition, in service-connection claims involving claimed herbicide agent exposure as a result of service in Vietnam, prostate cancer may be presumed to have been incurred in-service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. § 3.309(e).

In his June 2001 original application for VA benefits, the Veteran stated that he had served in a combat zone and that he had served in Vietnam between July 1967 and July 1968.  The Veteran further stated that he attempted to join the Reserves in 1984, but was turned down.  

The Veteran's DD-214 reflects that he had 11 months and 29 days of service in the United States Army Pacific Command (USARPAC) and that his military occupational specialty (MOS) was light weapons infantryman (11B20).  That document also reflects that the Veteran had been awarded the Vietnam Service Medal (VSM) with four bronze service stars and the Republic of Vietnam Campaign Medal (RVCM).  The Board notes that these medals were awarded to all members of the Armed Forces of the United States serving in Vietnam and contiguous waters or airspace above, as well as to those who served in Thailand, Laos, or Cambodia in direct support of operations in Vietnam.  See Manual of Military Decorations and Awards, 6-1 (Department of Defense Manual 1348.33-M, July 1990).  Therefore, receipt of any one of those medals is not per se verification of service in Vietnam.

In September 2009, the Veteran submitted an NA Form 10355 in which he stated that he had served in Vietnam with the 9th Infantry at Dong Tam.

The claims in this case hinge on whether or not the Veteran had service in Vietnam.  Currently no service medical treatment records are included in the evidence of record and the only service personnel record included is the DD-214.

The National Personnel Records Center (NPRC) has repeatedly stated, since November 2001, that the Veteran's records are fire-related and that the information sought by the RO cannot be reconstructed.  The RO was told that an "MO5" request could be submitted if the Veteran was treated and the necessary information could be supplied.  Based on this NPRC information, the RO issued memoranda of unavailability of the Veteran's service medical treatment records in February 2010; unavailability of documents to verify Vietnam service in May 2010; and unavailability of the Veteran's service medical treatment records in January 2013.

However, as noted by RO personnel, an MO5 request was not authorized because the service in question did not meet the definition of fire-related.  Indeed, while the July 1973 fire at NPRC destroyed a major portion of Army personnel records dated from 1912 through 1959, the records from 1967 to 1969 were not affected.  Thus, it is very confusing why NPRC keeps saying that the Veteran's records are fire-related.

In addition, it does not appear that all appropriate searches for alternative records were attempted.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  For example, there is no indication that any attempt was made to locate the records associated with the Veteran's 1984 attempt to join the Army Reserve.  While the RO did contact the Center for Unit Records Research (CURR) (now the United States Army and Joint Services Records Research Center (JSRRC) in order to find out if the Veteran's unit had served in Vietnam, the RO specified the unit the Veteran was in prior to his discharge in 1969, rather than the 9th Infantry at Dong Tam noted by the Veteran in his September 2009 NA Form 10355.

Furthermore, there is no indication that any hostile fire or combat pay records were sought for the Veteran.  The Defense Financial Accounting Services (DFAS) maintains finance records and jurisdiction over pay related matters, but the RO failed to contact DFAS for verification of the Veteran's pay during his active duty.

In light of the above considerations and to ensure full compliance with due process requirements, the case is remanded for the following:

1.  Assure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A, the implementing regulations found at 38 C.F.R. § 3.159, and any other applicable legal precedent has been completed.

2.  Search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service medical treatment records or alternative records dated between July 1967 and July 1969.  Point out to NPRC that the records cannot be fire-related as they are not Army records dated between 1912 and 1959.  Ask for specific documentation that Army records dated between 1967 and 1969 have been destroyed by fire.

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

3.  Search, at the National Personnel Records Center, or other appropriate sources, for the Veteran's service personnel records (Official Military Personnel File (OMPF)) or alternative records dated between 1967 and 1969.  Ask for specific documentation that Army records dated between 1967 and 1969 have been destroyed by fire.

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

4.  Search, at the Army Reserve Personnel Center (ARPERCEN) or other appropriate sources for the records associated with the Veteran's 1984 attempt to enlist in the Reserve. 

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

5.  Obtain a copy of the Veteran's records reflecting his pay status between July 1967 and July 1968 from the DFAS, JSRRC or other appropriate sources.  

An explanation is to be requested as to the circumstances under which a service member would have been entitled to combat pay during the Vietnam Era (i.e., would an award of combat pay signify service in Vietnam).  

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

6.  Search, at JSRRC or other appropriate sources, for 9th Infantry unit records that reflect the Veteran served with that unit in Vietnam at Dong Tam between July 1967 and July 1968.

If any location contacted suggests other sources, those sources must be encompassed by the search.  Ensure that any copies included in the file are legible.

7.  To the extent there is an attempt to obtain any of these records that is unsuccessful, the claims file must contain documentation of the attempts made.  The appellant must also be informed of the negative results and be given opportunity to secure the records.

8.  After all appropriate development has been accomplished, consider all of the evidence of record and readjudicate the issue of whether the appellant is entitled to service connection for the cause of the Veteran's death, as well as the issue of entitlement to accrued benefits associated with the Veteran's prostate cancer claim.

9.  If either benefit sought on appeal remains denied, provide a supplemental statement of the case (SSOC) to the appellant and her representative.  The SSOC must contain notice of all relevant actions taken on the appellant's claim(s), to include a summary of the evidence and applicable law and regulations considered pertinent to the issue(s) remaining on appeal.  An appropriate period of time for response must be allowed.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

